 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterstate Transport Security/Division of PJR Enter-prises, Inc. and Vandenberg Security Associationand Robert S. Dudzik. Cases 31-CA-7708 and 3 1CA-7961January 26, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn September 20, 1978, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Inter-state Transport Security Division of PJR Enterprises,Inc., Los Angeles, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:I. Insert the following as paragraph 2(d) and relet-ter the subsequent paragraphs accordingly:"(d) Notify and, upon request, bargain with theVandenberg Security Association prior to makingany changes in the wages, hours, and terms and con-ditions of employment of the employees in the ap-propriate unit. The appropriate unit is:'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 The General Counsel has taken exception only to the AdministrativeLaw Judge's failure to include in his recommended Order and notice toemployees the recommendation that Respondent also he required to notifyand bargain on request with the Union concerning changes in wages, hours,and terms and conditions of employment. We find merit in the GeneralCounsel's request, and we shall modify the Order and notice accordingly.240 NLRB No. I I"All guards employed by the Employer at itsVandenberg Air Force Base facility, excludingall other employees, including office clericals,management employees and supervisors as de-fined in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we haveviolated the law and has ordered us to post this no-tice.Section 7 of the National Labor Relations Actgives all employees the following rights:To organize themselves.To form, join, or support unions.To bargain as a group through a representa-tive they choose.To act together for collective bargaining orother mutual aid or protection.To refrain from any or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT suspend Robert S. Dudzik, orany other employee, for engaging in concertedactivities protected by the Act.WE WILL NOT tell employees that promotionsand raises are "in the mill," to discourage theirsupport of the Union, and imply that they willbe withheld should the employees bring in theUnion; tell employees that we will "wait untilafter the election to see how it turns out beforeany raises are going to be given out"; and tellemployees that "anybody who voted unionwould go to part-time and guard wages of $2.65an hour."WE WILL NOT attempt to arrange employeegrievance meetings to undermine support of theUnion; tell employees that we have changedthings and will continue to change things be-cause of the Union's coming in; tell employeesin substance that their sick leave policy has beenchanged, as concerns doctors' certificates and INTERSTATE TRANSPORT SECURITY275charging against allotted sick leave time, be-cause the Union has been voted in.WE WILL NOT forbid employees to talk to theUnion about job-related matters.WE WILL NOT withhold previously plannedpostprobation raises of 13 cents per hour, andWE WILL NOT change sick leave policy in the twoparticulars described above after the NLRBelection, because of the employees' support ofthe Union.WE WIL.L NOT reduce the size of the day shiftfor one day-shift employee and cut the com-pensable hours of other employees; and WE WILLNOT otherwise change any term or condition ofemployment without first giving Vandenberg Se-curity Association, as the duly designated bar-gaining representative of the employees in theappropriate unit, a chance to bargain over suchchanges.WE WILLt. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights under Section 7 of theAct.WE WILL make Robert S. Dudzik whole, withinterest, for any wages and benefits lost becauseof our unlawful suspension of him; WE WILL re-move from our records any reference to the sus-pension and notify him in writing that this hasbeen done; and WE WIL.L in all other respects re-store his ob status to that which would haveobtained ad the suspension never occurred.WE WILL institute the postprobation wage in-crease of 13 cents per hour unlawfully withheld,retroactive to the end of the affected employees'probationary periods, with interest on amountssubject to retroactive payment.WE WILL rescind the postelection changes insick leave policy, restoring the status quo as con-cerns the employees' sick leave allotments, andWE WILL notify and, upon request, bargain withthe Vandenberg Security Association prior tomaking any changes in the wages, hours, andterms and conditions of employment of the em-ployees in the appropriate unit. The appropriateunit is:All guards employed by the Employer at itsVandenberg Air Force Base facility, excludingall other employees, including office clericals,management employees and supervisors asdefined in the Act.WE WILL rescind the February 1, 1978, reductionin size of the day-shift crew, the attendant elimi-nation of paid time off for one day-shift employ-ee, and the cutting of compensable hours of twoemployees, making those two employees whole,with interest, for wages and benefits lost becauseof the unlawful cutting of their hours.INTERSTATE TRANSPORT SECURITY/ DIvISIONOF PJR ENTERPRISES. INC.DECISIONSTATEMENT OF THE CASERICHARD J BOYCE Administrative Law Judge: This mat-ter was heard before me in Santa Maria, California, onAugust 22, 1978. The charge in Case 31-CA-7708 was filedon February 7, 1978, and amended on March 21, by Van-denberg Security Association (Union). The charge in Case31-CA-7961 was filed on March 4, 1978, by Robert S.Dudzik, acting in his individual capacity (Dudzik). A con-solidated amended complaint issued on June 28, 1978, al-leging that Interstate Transport Security/Division of PJREnterprises, Inc. (Respondent) had violated Section8(a)(1), (3), and (5) of the National Labor Relations Act(Act).'The parties were permitted during the hearing to intro-duce relevant evidence, to examine and cross-examine wit-nesses, and to argue orally. Post-trial briefs were waived.[ JURISDICTIONRespondent is a California corporation, headquarteredin Los Angeles, engaged in providing security services. OnJuly 1, 1977, it began performing under a contract to pro-vide certain security services at Vandenberg Air ForceBase, near Santa Maria, which contract yielded revenues toit in excess of $50,000 through June 30, 1978.It is concluded that Respondent's activities just de-scribed exert a substantial impact on national defense, andthat it therefore is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. LABOR ORGANIZATIONThe Union bargains collectively with employers, on be-half of their employees, concerning wages, hours, and otherterms and conditions of employment. It is concluded thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. ISSUESThe consolidated amended complaint alleges that Re-spondent independently violated Section 8(a)(1) on April26, 1978, by suspending Dudzik for voicing certain com-plaints about late issuance of paychecks, and that it alsoviolated Section 8(aX ) in December and January 1977-78by sundry verbal acts; that it violated Section 8(a)(3) andiThe consolidated amended complaint superseded a complaint that hadissued in Case 31-CA-7708 on March 31, 1978 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(I) by withholding raises since January 9, 1978, and bychanging its sick leave policy on January 23, 1978, becauseof the employees' union activities; and that it violated Sec-tion 8(aX5) and (1) by the just-mentioned change in sickleave policy and by changing employee hours and the time-off policy on the day shift, all without first giving theUnion a chance to bargain over the changes.The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent began performing security services at Van-denberg Air Force Base on July 1, 1977, replacing FederalElectric Corporation in that role. Its complement has con-sisted of about nine employees at relevant times, under theimmediate supervision of Caskell Sauls, project manager.On November 23, 1977, the Union filed a petition withthe NLRB for an election among Respondent's Vanden-berg employees.2An Agreement for Consent Election wasapproved by the Regional Director of Region 31 on Janu-ary 3, 1978, and an election followed on January 20. TheUnion won five to two, with one challenged ballot. TheRegional Director issued a Certification of Representativeon January 30, containing this unit description:INCLUDED: All guards employed by the Employer at itsVandenberg AFB facility.EXCLUDED: All other employees, including office cleri-cals, management employees and supervisors as de-fined in the Act.It is concluded that this is an appropriate unit.B. The Allegedly Unlawful Suspension of Dudzik1. The evidenceDesignated paydays at relevant times were the 10th and25th of each month. Paychecks, which were prepared inLos Angeles, usually did not arrive at the base for distribu-tion to the employees until 4:30 or 5 p.m. This meant thatthe employees often did not receive them in time to go tothe bank the same day. It also meant that the first-shiftemployees (midnight to 8 a.m.) had to make a special tripto the base or await the next day's shift to be paid, and thatthe second-shift employees (8 a.m. to 4 p.m.) had to lingerafter their shift for their checks.This was a continuing source of irritation to at leastsome of the employees. They complained about it amongthemselves from time to time, and Dudzik and CarolynLands, both unit employees, each complained to Sauls onoccasion.On the payday of April 25, 1978, Dudzik and Landsdiscussed the problem, deciding that Dudzik should talk tothe base accounting contracting officer (ACO) about it.Dudzik also spoke with coworkers Donald Mercer andClarence Young about the problem on April 25, impa-2 Case 31 RC-006.tience being expressed all around. Thus motivated, andwith Young at his side, Dudzik telephoned the ACO thatsame day, asking why the checks were "constantly late."The ACO, a Captain Bryant, indicated that the Air Forcehad little control over the matter, but nevertheless askedfor Sauls' telephone number.When Dudzik arrived at work the next morning. Saulsasked if he had contacted the ACO. Upon Dudzik's admit-ting that he had, Sauls announced that he was "suspendedfor calling the ACO and not going through management."Sauls was carrying out the instructions of Respondent'spresident, Joseph Rodrigues, having informed Rodriguesearlier of Dudzik's action. Dudzik accordingly left the jobon the morning of April 26.On May 2, not having worked in the interim, Dudzikwas called to the base to meet with Rodrigues and Sauls.Once there, he was reproached by Rodrigues for violatingsection 8 of Respondent's "policies and procedures" manu-al, and cautioned that if he ever again went to "the client"with an employee problem he would be terminated. Sec-tion 8 states:Employees shall not reveal information on companyrecords to unauthorized persons. Employees shall notpublish material where a connection with the compa-ny is expressed or implied without submitting suchmaterial to the appropriate company official for re-view and approval before publication.The meeting ended with Rodrigues telling Dudzik to returnto work the next day, which he did.2. ConclusionIt is concluded that Dudzik's suspension violated Section8(a)(1), as alleged. His calling the ACO was a protectedconcerted activity, inasmuch as he was calling on behalf ofseveral employees regarding what was plainly a conditionof employment. The suspension for so doing consequentlywas unlawful.C. Other Alleged Independent 8(a)(1) ViolationsI. Paragraphs 11 (a), (b), and 19Paragraphs 1 l(a) and (b) of the complaint allege that, onan unknown date in December 1977, Sauls "offered andpromised benefits to its employees to induce them to with-hold support from the Union ...[and] ...told an em-ployee that it would be futile for employees to select theUnion as their representative." Paragraph 19 alleges thatRespondent violated Section 8(a)(1) by each utterance.The evidence: One of the unit employees, Carolyn Lands,testified about a conversation with Sauls in mid- to lateDecember 1977 in which Sauls raised the subject of theUnion. Sauls broached the subject, according to Lands, bystating, "I know I'm not supposed to talk about the Union,but I'm going to do it anyway," after which he said that he"really hated" to see the employees "go union" because hehad had personal experience with unions and felt that allthey did was "hurt" the employees instead of help them.Sauls added, as Lands related, that he knew that Respon- INTERSTATE TRANSPORT SECURITY277dent "had things in the mill" that would help the employ-ees "in the way of promotions and raises."Sauls, in his testimony. denied saying that he felt thatunions only hurt employees. His testimony did not addressLands' assertion that he mentioned things being "in themill." To the extent that their versions differ, Lands iscredited. She was an exceptionally forthright and able wit-ness. Sauls' testimony, although at times contrary to hisand Respondent's interests, was often evasive and self-serving.Conclusions. It is concluded that Respondent violatedSection 8(a)(l), as alleged, by Sauls' statement that therewere "things in the mill" that would help the employees "inthe way of promotions and raises." Given the context ofthis remark, it can only be construed as a promise of bene-fit meant to discourage Lands' support of the Union.3It is concluded that Sauls' other remark-that he feltfrom personal experience that unions hurt rather than helpemployees-likewise violated Section 8(a)(1) as alleged.While such a comment in isolation might well be a permis-sible expression of opinion, its juxtaposition in this in-stance with the statement about "things in the mill" con-cerning promotions and raises bore the unmistakableimplication that the promotions and raises would be with-held should the employees bring in the Union.2. Paragraphs I 1(c) and 19Paragraph I (c) of the complaint alleges that, on aboutJanuary 9, 1978, Sauls told employees that Respondent"was withholding previously promised wage increases, andthat it would await the outcome of the Labor Board elec-tion before determining whether or not to grant any wageincreases." Paragraph 19 alleges that Respondent therebyviolated Section 8(a)(1).The evidence: One of the unit employees, ClarenceYoung, testified that, during a prehire interview by Saulsand either Joseph Rodrigues or Joseph's brother, Earl, Jo-seph or Earl stated that Young would be on probation for6 months, after which there would be the "possibility" of araise. Sauls held forth the same prospect, according toYoung. Similarly, Dudzik and Donald Mercer testified thatSauls told them, at about the time of their hire, that theywould receive raises of 13 cents per hour upon completionof their 6-month probationary periods.Young additionally testified that, in January 1978, Saulsacknowledged that Young's probationary period was over,then stated that Respondent "was going to wait until afterthe election to see how it turns out before any raises aregoing to be given out."Sauls' testimony did not deal with the January wait-and-see remark attributed to him by Young. Joseph Rodriguestestified that he interviewed Young, among ohers, but de-nied raising the possibility of a postprobation increase. Heexplained that Respondent always has been opposed to au-tomatic, as opposed to merit, raises, and that tile policywas especially pertinent in this situation because Respon-dent was performing under a fixed-price contract. Joseph3Sauls admittedly had heard a "rumor" in November or December thatLands had contacted the Union about representing the employees.did not reveal whether anyone else was present during hisinterview of Young.Earl Rodrigues testified that he, too, interviewedYoung-with Joseph present. Earl initially testified thatSauls was present as well, only to reverse himself. Earl like-wise denied any mention of an automatic postprobationraise, as did Sauls.Young, Dudzik, and Mercer are credited that the pros-pect of raises at the end of the probationary period indeedwas raised. They were direct and seemingly conscientiouswitnesses, and their versions gain credence from Sauls' fail-ure to refute Young about the wait-and-see remark. Sauls,as earlier indicated, was not an impressively credible wit-ness, and the testimony of the two Rodrigueses was simi-larly flawed by evasiveness and self-serving generality.4Conclusion. It is concluded that Respondent violatedSection 8(a)(l), as alleged, by Sauls' January statement toYoung that raises would be contingent upon the outcomeof the election.3. Paragraphs 1 l(d) and 19Paragraph I l(d) of the complaint alleges that, on aboutJanuary 12, 1978, Sauls "threatened ...employees withloss of wages and scheduled work hours if the Union weresuccessful in its organizational efforts." Paragraph 19 alleg-es that Respondent thereby violated Section 8(a)(l).The evidence: Carolyn Lands testified that, in early Janu-ary 1978, Sauls declared to her and another unit employee,Brady Winniford, that "anybody who voted union wouldto go to part-time and guard wages of $2.65 an hour."Lands and Winniford were then receiving $4.47 an hour.After the election, as is more fully developed later, Winni-ford was reduced from 40 to 24 hours per week, and anoth-er unit employee, Jose Blanchard, from 40 to 32.In his testimony, Sauls denied making this remark. Win-niford did not testify. As previously noted, Lands was animpressive witness; Sauls was not. Lands is credited in thisinstance both for that reason and because Respondent infact did reduce the hours of the two employees after theelection.Conclusion: It is concluded that Respondent violatedSection 8(a)(l), as alleged, by Sauls' comment.4. Paragraphs Il(e), Il(f), Il(g), and 19Paragraphs I l(e), (f), and (g) allege that, on about Janu-ary 23, 1978, Respondent, through Sauls "solicited griev-ances directly from an employee, ...told an employeethat it was harassing employees because of their union ac-tivities and threatened that it would continue to do so, ....[and] ...informed the employees that it was instituting aless favorable sick-leave policy because the employees haddesignated the Union as their collective-bargaining repre-4Not ignored in making these credibility resolutions is the testimony ofCharles Cook, who asserted, consistently with Sauls and the Rodrigucses,that nothing was said to him in his prehire interview about an automaticpostprobation raise. Cook, who was given the title of lieutenant by Respon-dent in February 1978, conveyed the impression as he testified of beingmore beholden to Respondent's dictates than to the testimonial oath. It isaltogether unlikely, moreover, that his interview conformed in all detailswith those of others. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative." Paragraph 19 alleges that Respondent violatedSection 8(a)(1) in each respect.The evidence: Carolyn Lands testified that, a few daysafter the election, in Sauls' office, she mentioned to himthat it "would have been nice" if the employees could havemet with him and "brought all their gripes out into theopen." Sauls responded that it was "a good idea," as Landsrecalled, and she said that it was "too late" now that theemployees had voted for the Union. Sauls then stated, ac-cording to Lands, that "it's never too late," and asked thatshe "check with" with employees about such a meeting.Lands' version continued that she presently talked to "acouple" employees about it, exciting no interest, and that, afew days later, Sauls asked her if she had checked with theemployees. Lands testified of replying that she had not,prompting Sauls to complain that he did not "understandwhat their gripes are" and that Lands did. Lands relatedthat she said she could only speak for herself, that Saulsinvited her to do so, and that she then detailed her com-plaints.Sauls' version, although not as rich in detail, is in funda-mental accord with Lands'.Donald Mercer testified that, on about January 23, helearned that his work schedule had been changed despiteearlier assurances from Sauls that he could plan on a dif-ferent schedule for purposes of taking classes in a commu-nity college. Mercer related that he thereupon accusedSauls of "changing things around since the Union camein," to which Sauls replied, "Yes, and things are going tocontinue to be changed." Jose Blanchard testified that heoverheard the conversation, and that it was as described byMercer; and Sauls conceded that he "may have made asimilar statement." Attempting to explain, Sauls testifiedthat he had in mind changes "based on the requirementsby the Union."Lands credibly testified that "a few days after the elec-tion" Sauls informed her that it was now company policyto require a doctor's certificate for even I day of sick leave,and that there would be "no more free time off" for illness-related absences. Medical certificates had not been re-quired before that time, nor had absences for health rea-sons been charged against the employees' sick leave allot-ment. Lands testified that she responded by characterizingthe new policy as "chicken-shit," which evoked this fromSauls: "That's the way you want it and that's the way it'sgoing to be." Sauls refuted none of this testimony.Conclusions: It is concluded that Respondent violatedSection 8(a)(1), as alleged, in each particular. Sauls' at-tempt to arrange a rievance meeting through Lands, beingwithout precedent' and coming on the heels of the elec-tion, was an implicit promise of benefit plainly intended toweaken support of the Union; his remark to Mercer that"things are going to continue to be changed," admittedly inSauls testified of individual conferences with employees to evaluate theirperformances and give them a chance "to discuss any specific or generalproblems," these having been instituted at the employees' request and sup-posedly having been held on a semiperiodic basis from July 1, 1977. Thepurport of this testimony presumably was to show that the meeting con-templated by Sauls in his remarks to Lands was to be but another in a longline antedating the Union. This is rejected. The contemplated meeting plain-ly was to be different in format and basic purpose.the context of the Union's winning the election, necessarilycarried a recriminatory thrust; and the disclosure of thenew sick leave policy because "that's the way you wantit"-a transparent reference to the recent election-like-wise bespoke antiunion recrimination.5. Paragraphs 1 I(h) and 19Paragraph I I(h) of the complaint alleges that on aboutJanuary 27, 1978, Sauls "warned an employee not to com-municate with the Union with respect to work-relatedproblems." Paragraph 19 alleges that Respondent therebyviolated Section 8(aX ).The evidence: Lands testified that Sauls told her on Janu-ary 26 that he had "just about decided" to cut employeehours from 40 to 32 per week, and that, early on January27, she told the Union's president, Anthony Savini, whatSauls had said. Later on January 27, according to Lands,Sauls commented about her disclosure to Savini, declaring:You have no business talking to Savini about anythingto do with PJR [Respondent].... You're not unionyet; all you've done is voted to be union, and untilyou're union you do not talk to other people aboutthis company.Sauls did not controvert Lands' testimony in this regard,and it is credited.Conclusion. It is concluded that Respondent violatedSection 8(a)(l), as alleged, by this restriction on Lands'union activity.D. The Alleged 8(a)(3) and (1) Violations1. Paragraphs 12, 18, and 19Paragraph 12 of the complaint alleges that, "since on orabout January 9, 1978 ...Respondent withheld wage in-creases from employees in the unit ...." Paragraphs 18and 19 allege that Respondent thereby violated Section8(a)(3) and (1).The evidence: As earlier detailed, Dudzik and DonaldMercer both credibly testified that, at about the time oftheir hire by Respondent, Sauls told them that they wouldreceive raises of 13 cents per hour upon completion of their6-month probationary periods; Clarence Young crediblytestified that both Sauls and one or the other of the Ro-drigueses mentioned to him the "possibility" of a postpro-bation raise; and Young further credibly testified that inJanuary 1978 Sauls acknowledged that Young's probation-ary period had ended, only to state that Respondent "wasgoing to wait until after the election to see how it turns outbefore any raises are going to be given out."Also in January, according to Dudzik's credible and un-refuted testimony, he twice asked Sauls about the raisenow that the probationary period had ended. Sauls repliedthe first time that they would "have to wait" until it camefrom the office in Los Angeles, and did not respond thesecond time. No one received a raise at the end of theprobationary period.Conclusion: The weight of evidence compels the conclu-sion that postprobation raises of 13 cents were intended, INTERSTATE TRANSPORT SECURITY279and that the plan was aborted when the Union entered thepicture. The failure to grant the raises therefore violatedSection 8(a)(3) and () as alleged.2. Paragraphs 1O(c), 18, and 19Paragraph 1O(c) of the complaint alleges that "on orabout January 23, 1978, Respondent ...changed its poli-cy with respect to sick leave for the employees in the unit... ." Paragraphs 18 and 19 allege that Respondent there-by violated Section 8(a)(3) and (I).The evidence: As previously developed, Sauls told Lands"a few days after the election" that it was now companypolicy to require a doctor's certificate for even I day of sickleave, and that there would be "no more free time off" forillness-related absences. Also as earlier set forth, Lands re-sponded that the changes were "chicken-shit," promptingSauls to explain, in a manifest allusion to the election:"That's the way you want it and that's the way it's going tobe."Sauls admitted that, after the election, sick leave policywas changed in the two respects just mentioned. All credi-ble evidence indicates, however, that the new policy con-cerning doctors' certificates has not been enforced.Conclusion: Both from their timing and from Sauls' ex-planation to Lands, it is apparent that these changes wereprompted by the outcome of the election. It is concluded,therefore, that they violated Section 8(a)(3) and (1) as al-leged.E. The Alleged 8(a)(5) and (I) ViolationsI. Paragraphs 10(c), 17. and 19Paragraph 10(c) of the complaint alleges that on aboutJanuary 23, 1978, "Respondent unilaterally, without priorconsultation with the Union, changed its policy with re-spect to sick leave for the employees in the unit ...."Paragraphs 17 and 19 allege that Respondent thereby vio-lated Section 8(aX5) and (1).The evidence. Respondent's postelection changes in sickleave policy-to require a doctor's certificate and to chargeall illness-related absences against the sick leave allot-ment-are described above. The Union was given nochance to bargain over these changes.Conclusion: It is concluded that Respondent violatedSection 8(aX5) and (1), as alleged, by its postelection unila-teral institution of these changes. That they may have beenmade before issuance of the Certification of Representativeis of no moment. E.g., Allis-Chalmers Corporation, 234NLRB 350, fn. 3 (1978).2. Paragraphs 10(a), 10(b), 17, and 19Paragraphs 10(a) and (b) of the complaint allege that onabout February 1, 1978, "Respondent unilaterally, withoutprior consultation with the Union, changed the workinghours of the employees in the unit ...[and] ...changedits policy with respect to granting time off with pay for thethird scheduled day-shift employee in the unit ...."Paragraphs 17 and 19 allege that Respondent thereby vio-lated Section 8(aX5) and (1).The evidence: Until February 1, 1978, three employeesregularly were assigned to the second shift (8 a.m. to 4p.m.), even though the shift required only two. As a result,the unneeded third employee commonly was given a halfor full day off with pay. The purpose of this arrangementwas to give all the employees 50 hours of compensable timeeach week.As of February I, this was changed. The second shiftwas reduced to two employees and, as an offshoot, the timeoff with pay was eliminated and the compensable hours oftwo employees were reduced-Jose Blanchard, from 40 to32 per week; Brady Winniford, from 40 to 24.The Union was given no chance to bargain over thesechanges.Conclusion: It is concluded that Respondent violatedSection 8(a)(5) and (1), as alleged, by making these changesin conditions of employment without affording the Uniona chance to bargain over them, the employees previouslyhaving designated the Union as their bargaining agent.CONCLUSIONS OF LAW1. By suspending Robert S. Dudzik from April 26 toMay 3, 1978, as found herein, Respondent violated Section8(a)(l) of the Act.2. By telling an employee that promotions and raiseswere "in the mill," to discourage her support of the Union,and implying that they would be withheld should the em-ployees bring in the Union; by telling an employee thatRespondent "was going to wait until after the election tosee how it turns out before any raises are going to be givenout"; by telling employees that "anybody who voted unionwould go to part-time and guard wages of $2.65 an hour";by attempting to arrange an employee grievance meeting toundermine support of the Union; by telling an employeethat Respondent had changed things and would continueto change things because of the Union's coming in; bytelling an employee in substance that sick leave policy hadbeen changed, as concerns doctors' certificates and as con-cerns charging against allotted sick leave time, because theUnion had been voted in; and by forbidding an employeeto talk to the Union about job-related matters, all as foundherein, Respondent in each instance violated Section8(aX I) of the Act.3. By withholding previously planned postprobationraises of 13 cents per hour, and by changing sick leavepolicy in the two particulars described above after theNLRB election, both because of the employees' support ofthe Union, as found herein, Respondent in each instanceviolated Section 8(aX3) and () of the Act.4. By changing sick leave policy as above described afterthe NLRB election, and by reducing the size of the day-shift crew from three to two as of February 1, 1978, and inso doing eliminating paid time off for one day-shift em-ployee and cutting the compensable hours of two employ-ees, all without giving the Union a chance to bargain overthe changes, as found herein, Respondent in each instanceviolated Section 8(aX5) and () of the Act.5. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record, and pursuant toSection 10( ) of the Act, I hereby issue the following recom-mended:ORDER 6The Respondent, Interstate Transport Security/Divisionof PJR Enterprises, Inc., Los Angeles, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Suspending Robert S. Dudzik, or any other employ-ee, for engaging in concerted activities protected by theAct.(b) Telling employees that promotions and raises are "inthe mill," to discourage their support of the Union, andfrom implying that they will be withheld should the em-ployees bring in the Union; from telling employees thatRespondent "was going to wait until after the election tosee how it turns out before any raises are going to be givenout"; from telling employees that "anybody who votedunion would go to part-time and guard wages of $2.65 anhour"; from attempting to arrange employee grievancemeetings to undermine support of the Union; from tellingemployees that Respondent had changed things and wouldcontinue to change things because of the Union's comingin; from telling employees in substance that sick leave poli-cy had been changed, as concerns doctors' certificates andas concerns charging against allotted sick leave time, be-cause the Union had been voted in; and from forbiddingemployees to talk to the Union about job-related matters.(c) Withholding previously planned postprobation raisesof 13 cents per hour, and from changing sick leave policyin the two particulars described above after the NLRBelection, both because of employees' support of the Union.(d) Changing sick leave policy, reducing the size of theday-shift crew and in so doing eliminating paid time off forone day-shift employee and cutting the compensable hoursof other employees, and otherwise changing any term orcondition of employment without first giving VandenbergSecurity Association, as the duly designated bargainingrepresentative of the employees in an appropriate unit, achance to bargain over such changes.(e) In any like or related manner interfering with, re-6 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.straining, or coercing employees in their exercise of rightsunder the Act.2. Take this affirmative action necessary to effectuatethe policies of the Act:(a) Make Robert S. Dudzik whole, with interest, for anywages and benefits lost because of his unlawful suspen-sion,7remove from its records any reference to the suspen-sion and notify him in writing that this has been done, andin all other respects restore his job status to that whichwould have obtained had the suspension never occurred.(b) Institute the postprobation wage increases of 13cents per hour unlawfully withheld, retroactive to the endof the affected employees' probationary periods, with inter-est on amounts subject to retroactive payment.(c) Rescind the postelection changes in sick leave policy,restoring the status quo as concerns the employees' sickleave allotments; and rescind the February 1, 1978, reduc-tion in size of the day-shift crew and the attendant elimina-tion of paid time off for one day-shift employee and thecutting of compensable hours of two employees, makingthose two employees whole, with interest, for wages andbenefits lost because of the reduction of their hours.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts owing under the terms of thisrecommended Order.(e) Post at its office at Vandenberg Air Force Base, Cali-fornia, copies of the attached notice marked "Appendix." 8Copies of said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed by Respon-dent's authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and shall bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees customarily are posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.7Wherever provided for in this recommended Order, backpay shall becomputed in accordance with F. W Woolworth Compan.v, 90 NLRB 289(1950), with interest to be computed as set forth in Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).8 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading 'Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."OAA